Sedgwick, J.,
concurring.
When the assets of a bank have been so impaired as to render the ability of the bank to meet its liabilities doubtful, the law intervenes for the purpose of preserving the assets, preventing a further depreciation thereof, and insuring the fulfillment of its obligations by the bank so far as possible. If the bank can and will fulfill its obligations, there is no necessity for a receiver. The law, therefore, provides that the bank may give guaranties for the fulfillment of its obligations, and if that is done no receiver will be appointed. The fact that the law requires further guaranties for the fulfillment of its obligations on the part of the bank furnishes no reason for supposing that the intention is to change the character of the obligations of the bank in any particular. The bond, which is the contract of guaranty, provides for the carrying out of the *489obligations of the bank as they we're originally entered into, and the holders of those obligations may avail themselves of this guaranty, but their claims against the bank are not otherwise affected. I think, therefore, that the conclusion of the commissioners is correct.